J-S38042-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    KEVIN WILLIAMS A/K/A KIRBY                 :   IN THE SUPERIOR COURT OF
    STEWART                                    :        PENNSYLVANIA
                                               :
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :   No. 171 MDA 2020
    JOSEPH C. MADENSPACHER,                    :
    DONALD R. TOTARO, LAWRENCE F.              :
    STENGEL, CHRISTOPHER HACKMAN,              :
    VICKI S. BOMGARDNER, MARK F.               :
    WALMER AND THOMAS A. KISS                  :

                Appeal from the Order Entered January 14, 2020
       In the Court of Common Pleas of Lancaster County Civil Division at
                             No(s): CI-16-01014


BEFORE:      KUNSELMAN, J., McLAUGHLIN, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                        FILED OCTOBER 23, 2020

        Appellant, Kevin Williams A/K/A Kirby Stewart, appeals from the Order

entered by the Court of Common Pleas of Lancaster County quashing his pro

se “Praecipe for Petition for Return of Property.” We affirm.

        The trial court sets forth an apt recitation of pertinent facts and

procedural history, as follows:

        On February 5, 2016, Williams [hereinafter “Appellant”], a
        convicted murderer,fn 1 filed, pro se, a civil complaint averring that
        his 1999 arrest and incarceration violated his Constitutional rights
        and the federal Racketeer Influenced and Corrupt Organizations
        (RICO) Act, 18 U.S.C. §§ 1961, et seq. Allegedly, [the above-
        named Defendants, who include a District Judge, a Judge of the
____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S38042-20


     Court of Common Pleas of Lancaster County, and the District
     Attorney and Assistant District Attorney of Lancaster County]
     ordered [Defendant Detective] Thomas Kiss to [“]kidnap[”]
     Williams on July 1, 1999.fn 2 Complaint at ¶ A. Appellant
     concluded all named Defendants made an agreement with one
     another to unlawfully arrest, detain, extradite, and imprison him
     in November 1998 or March 1999. Complaint at ¶ B. He further
     claimed that each Defendant lacked an “Oath of Office,” and,
     therefore, the required authority to take these actions. Id. at ¶
     C.


        FN 1.   On February 18, 1999, Appellant was charged at
        Docket No. 4395-1999 with one count of criminal homicide,
        arising from the shooting death of Kirkland Hardy on
        January 18, 1999, in Lancaster City. Appellant, the head
        of a drug trafficking enterprise, ordered his associates to
        execute Hardy in retaliation for Hardy’s robbery of guns,
        cocaine and counterfeit money from a crack house
        maintained by Williams.

        FN 2.    On March 12, 1999, Appellant was arrested as a
        fugitive from Pennsylvania in Kings County, New York,
        pursuant to an outstanding arrest warrant that was issued
        on February 18, 1999, based on the criminal complaint
        filed in the case. Following extradition procedures, and
        preliminary arrangement, Appellant was incarcerated in
        the Lancaster County Prison on July 1, 1999.


     Based on these alleged actions, Appellant asserted violations of
     his right under the 4th and 14th Amendments of the United States
     Constitution and that Defendants violated the RICO Act.
     Complaint at ¶ E. He sought $680,000.00 in compensatory
     damages and $7,000,000.00 in punitive damages. Id. at ¶¶ at I,
     J.

     Contemporaneously filed with the pro se complaint was a request
     for in forma pauperis status. Then-President Judge Dennis E.
     Reinaker entered an order on February 9, 2016, denying the
     request pursuant to Pa.R.Civ.P. 240(j)(1).fn 3 On August 30, 2016,
     Appellant filed an “Application for Notice of Appeal Nunc Pro Tunc”
     from the order denying him in forma pauperis status. The appeal
     was docketed in the Superior Court of Pennsylvania on September

                                    -2-
J-S38042-20


     13, 2016. The Superior Court dismissed Appellant’s appeal on
     November 10, 2016, for failure of Appellant to comply with
     Pa.R.A.P. 3517.fn 4      Meanwhile, on September 30, 2016, a
     judgment of non pros was entered against Appellant pursuant to
     Pa.R.C.P. 240(c)(1)(ii), for failure to pay the required filing fees
     for the civil complaint following the denial of his in forma pauperis
     petition on February 9, 2016.fn 5


        FN 3.    Rule 240(j)(1) provides: “If, simultaneous with
        the commencement of an action . . ., a party has filed a
        petition for leave to proceed in forma pauperis, the court
        prior to acting upon the petition may dismiss the action . .
        . if the allegation of poverty is untrue or if it is satisfied
        that the action . . . is frivolous.” Pa.R.Civ.P. 240(j)(1). A
        frivolous action has been defined as “[o]ne that ‘lacks an
        arguable basis either in law or in fact.’” Note to Pa.R.Civ.
        P. 240 (citing Neitzke v. Williams, 490 U.S. 319 (1989)).
        An action is frivolous under this provision, if, on its face, it
        does not set forth a valid cause of action. Bailey v.
        Wakefield, 933 A.2d 1081, 1083-84 (Pa. Cmwlth 2007)
        (citing Keller v. Kinsley, 609 A.2d 567 (Pa. Super.
        1992)). Based on the facts, [the trial court concluded]
        Appellant’s complaint was frivolous because it failed to set
        forth valid causes of action against the named Defendants
        for violations of the United States Constitution and the
        RICO Act. Accordingly, his request to proceed in forma
        pauperis was [ ] denied.

        FN 4.   Rule 3517 provides, in relevant part: “Whenever
        a notice of appeal to the Superior Court is filed, . . . a
        docketing statement form . . . shall be completed and
        returned within ten (10) days . . . . Failure to file a
        docketing statement may result in dismissal of the appeal.”
        Pa.R.A.P. 3517.

        FN 5.     Rule 240(c)(1)(ii) provides generally that if a court
        denies a party’s petition to proceed in forma pauperis, the
        party must pay the filing fee. If the party does not pay the
        filing fee, the prothonotary, no sooner than 10 days after
        the denial, “shall enter a judgment of non pros in the
        action.’ Pa.R.C.P. 240(c)(1)(ii).



                                     -3-
J-S38042-20


       On January 10, 2020, Appellant filed a “Praecipe for Petition for
       the Return of Property,” directing the Prothonotary to issue the
       “Petition for Return of Property” against Defendants. There was,
       however, no petition attached to the praecipe. There was a
       proposed order asking that a rule be issued upon Defendants to
       show cause why Appellant was not entitled to the relief requested
       in the (unattached) petition.

       On January 13, 2020, [the trial court] entered an Order quashing
       Appellant’s pro se “Praecipe for Petition for Return of Property” for
       failure to follow the Pennsylvania Rules of Civil Procedure 206.1-
       206.6. Appellant filed a timely [pro se] notice of appeal to the
       Superior Court on January 27, 2020.fn 6.


           FN 6.     The pleading is deemed filed on the date of
           mailing, January 22, 2020, rather than the date of
           docketing, January 27, 2020, pursuant to the “prisoner
           mailbox rule.” See Commonwealth v. Crawford, 17
           A.3d 1279, 1281 (Pa. Super. 2011) (“Under the prisoner
           mailbox rule, we deem a pro se document filed on the date
           it is placed in the hands of prison authorities for mailing.”).


Trial Court Opinion, 1/28/20, at 1-3.

       In Appellant’s pro se brief, 1 he contends his “Praecipe for Petition for

the Return of Property” was proper in all respects and, thus, undeserving of

quashal pursuant to Pa.R.Civ.P. 201-205. We disagree.
____________________________________________


1 Appellant filed a pro se notice of appeal on January 27, 2020, from the trial
court’s January 13, 2020 order denying his petition for return of property. The
trial court had previously denied Appellant’s petition to proceed in forma
pauperis. On March 27, 2020, Appellant filed a petition to proceed in forma
pauperis in this Court. As his petition was previously denied in the trial court,
this Court entered an order on March 30, 2020, directing the trial court to
enter a statement of reasons as to why the petition was denied pursuant to
Pa.R.A.P. 552(e). The trial court complied via an April 16, 2020 order
indicating that the application was denied due to frivolity of the underlying
action. As the trial court denied the motion due to frivolity, this Court entered



                                           -4-
J-S38042-20



        Our review of the record reveals that Appellant’s “Praecipe for Petition

for the Return of Property” directed the “Clerk/Prothonotary of the Said Court:

Issue the ‘Petition for the Return of Property,’ in the above-captioned matter,

(1) Against the Defendant’s [sic] the Commonwealth of Pennsylvania, c/o

Lancaster County, Pennsylvania, the Defendant’s [sic] in the above-captioned

matter.” Appellant’s Praecipe for Petition, dated 1/10/20. Attached to the

Praecipe    for   Petition    was   Appellant’s   proposed       Order,   made   “upon

consideration of the “Petition for the Return of Property,’” and issuing upon

the Defendants a Rule to Show Cause as to why Appellant is not entitled to

the relief requested.

        As both Appellant’s Praecipe and proposed Order centered on a petition,

represented his first civil filing since the trial court entered judgment of non

pros against him four years earlier, and sought the issuance of a Rule to Show

Cause upon Defendants that substantially tracked the “Form of Order”

prescribed by Pennsylvania Rule of Civil Procedure 206.5(d), infra, the trial

court    appropriately       construed    Appellant’s   filing   as   one   implicating



____________________________________________


an order on May 8, 2020, deferring the matter to the present merits panel.
Because Appellant’s appeal alleges the same Lancaster County conspiracy
theory appropriately deemed frivolous by the trial court, and as we otherwise
find the trial court reasonably quashed Appellant’s “Praecipe for Petition to
Return Property” for Appellant’s failure to adhere to required petition practice
under the Pennsylvania Rules of Civil Procedure, see infra, we deny
Appellant’s petition to proceed in forma pauperis.




                                           -5-
J-S38042-20



Pennsylvania Rules of Civil Procedure 206.1 to 206.6.2 Notably absent from

Appellant’s filing, however, was a petition setting forth grounds for relief by



____________________________________________


2   Specifically, Rules 206.1, 206.4, and 206.5 provide, in pertinent part:

Rule 206.1. Petition. Definition. Content. Form

(a) As used in this chapter, “petition” means

     (1)   an application to strike and/or open a default judgment or a
           judgment of non pros.

     ...

(b) A petition shall specify the relief sought and state the material facts which
constitute the grounds therefor. All grounds for relief, whether to strike or
open a default judgment, shall be asserted in a single petition.

....

Rule 206.4. Rule to Show Cause. Alternative Procedures. Exception

(a)(1) Except as provided by subparagraph (2), a petition shall proceed upon
a rule to show cause, the issuance of which shall be discretionary with the
court as provided by Rule 206.5 unless the court by local rule adopts the
procedure of Rule 206.6 providing for issuance as of course.

....

Rule 206.5. Rule to Show Cause. Discretionary Issuance. Stay. Form
of Order. Rule Inapplicable to Petition to Strike Default Judgment
...

(b) A petitioner seeking the issuance of a rule to show cause shall attach to
the petition a proposed order in the form prescribed by subdivision (d) and
give notice to all other parties of the intention to request the court to issue
the rule.




                                           -6-
J-S38042-20



identifying the property in question and averring the facts and circumstances

causing the undue taking of such property, as required under Pa.R.Civ.P. 201

and 206.1(b).

       In light of Appellant’s failure to file with the court a petition satisfying

the requirements of the applicable procedural rules, we discern no abuse of

discretion in the trial court’s decision to quash Appellant’s Praecipe for Petition
____________________________________________


(c) If the petition is within the scope of Rule 206.1(a), is properly pleaded,
and states prima facie grounds for relief, the court shall enter an order issuing
a rule to show cause and may grant a stay of proceedings.

(d) The form of order required by subdivision (b) shall be substantially in the
following form:

(CAPTION)
                                     ORDER
AND NOW, this ____ day of _______, _______, upon consideration of the
foregoing petition, it is hereby ordered that

(1) a rule is issued upon the respondent to show cause why the petitioner is
not entitled to the relief requested;
(2) the respondent shall file an answer to the petition within ____ days of this
date;
(3) the petition shall be decided under Pa.R.C.P. No. 206.7;
(4) depositions shall be completed within ____ days of this date;
(5) argument shall be held on _______, ____ in Courtroom ____ of the
_______ County Courthouse; and
(6) notice of the entry of this order shall be provided to all parties by the
petitioner.

BY THE COURT:
....

Pa.R.C.P. Nos. 206.1, 206.4, and 206.5




                                           -7-
J-S38042-20



as fatally noncompliant with the above-cited Pennsylvania Rules of Civil

Procedure.

     Order affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/23/2020




                                 -8-